       Case 2:19-cv-05626-SPL Document 25 Filed 04/20/20 Page 1 of 1




 1
 2
 3
 4
 5
 6                       IN THE UNITED STATES DISTRICT COURT
 7                            FOR THE DISTRICT OF ARIZONA
 8                                         )      No. CV-19-05626-PHX-SPL
      Deborah Schick,
 9                                         )
                                           )
                   Plaintiff,              )      ORDER
10                                         )
      vs.
11                                         )
                                           )
      American Advisor Group Incorporated, )
12                                         )
13                 Defendant.              )
                                           )
14                                         )

15         No request to reset this matter on the Court’s calendar or a stipulation to dismiss
16   having been filed, in accordance with the Court’s March 19, 2020 Order (Doc. 24),
17         IT IS ORDERED that this action is dismissed with prejudice.
18         IT IS FURTHER ORDERED that the Clerk of Court shall terminate this action.
19         Dated this 20th day of April, 2020.
20
21                                                  Honorable Steven P. Logan
                                                    United States District Judge
22
23
24
25
26
27
28
